Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 24-29, 31-32 and 35-45 are allowed because the prior art fails to teach or suggest digital amplification assay using three or more probes, detecting via two colors from the labeled probes amplicons produced from the three loci in the droplet to determine a haplotype of the target nucleic acid (i.e. Fig. 9A).  This is shown in Figure 9:

    PNG
    media_image1.png
    503
    865
    media_image1.png
    Greyscale

Instead, the closest prior art only teaches each ddPCR probe with different labels, not two labels for 3 targets (see Final Office Action, 06/25/2021, pgs. 4-8).  Thus, the claimed invention directed to digital amplification and detection using three or more probes directed to multiple targets wherein each probe has only one of two colors is allowable over the prior art.


Conclusion
Claims 24-29, 31-32 and 35-45 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AARON A PRIEST/Primary Examiner, Art Unit 1637